Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 30, 1975, convicting him of robbery in the third degree, grand larceny in the third degree and assault in the second degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law and as a matter of discretion in the interest of justice, by reversing the conviction of grand larceny in the third degree, and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. Grand larceny in the third degree is a lesser included offense of robbery in the third degree (People v Norde, 49 AD2d 735; see CPL 300.40, subd 3, par [b]). Martuscello, Acting P. J., Rabin, Shapiro, Titone and Hawkins, JJ., concur.